323 S.W.3d 458 (2010)
Joe BRAZIL, Appellant,
v.
Jeff ROE, Respondent.
No. ED 94445.
Missouri Court of Appeals, Eastern District, Division Five.
October 26, 2010.
*459 Daniel M. McLaughlin, Kirkwood, MO, for appellant.
David L. Marcus, Kansas City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Joe Brazil (Plaintiff) appeals the trial court's grant of summary judgment in favor of Jeff Roe (Defendant) on Plaintiff's petition alleging defamation and injurious falsehood.[1] Plaintiff claims that the trial court erred in granting summary judgment in favor of Defendant on Plaintiff's defamation claim because there is a genuine issue of material fact concerning the existence of actual malice.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Plaintiff does not appeal the summary judgment entered on his claim for injurious falsehood.